Citation Nr: 0008903	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-18 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from February 1979 to 
March 1993.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed

The present appeal arises from an October 1993 rating 
decision, in which the RO service connected the veteran for 
bilateral hearing loss and status-post left clavicle 
fracture, and denied service connection for tinnitus.  Both 
service-connected disabilities were determined to be 
noncompensable, with effective dates from March 1993.  The 
veteran filed an NOD in December 1993, and the RO issued an 
SOC in July 1994.  The veteran filed a substantive appeal in 
August 1994.  In an August 1995 rating decision, the veteran 
was service connected for tinnitus, and granted a 10 percent 
disability rating effective from March 1993.  A supplemental 
statement of the case (SSOC) was issued that same month.  

Thereafter, the remaining issues on appeal came before the 
Board, which, in a decision of May 1997, remanded the appeal 
to the RO for additional development.  Subsequently, in an 
August 1999 rating decision, the RO increased the veteran's 
disability rating for status-post left clavicle fracture to 
10 percent, effective from March 1993.  The RO continued to 
deny the veteran a compensable rating for bilateral hearing 
loss.  In September 1999, the veteran withdrew from appellate 
status his appeal with respect to status-post left clavicle 
fracture.  




FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Upon a VA audiological evaluation conducted in September 
1997, the veteran's hearing acuity was manifested by an 
average pure tone threshold at 1000, 2000, 3000, and 4000 
hertz (Hz) of 48 decibels (dB) in the right ear and 49 dB 
in the left ear, with speech discrimination ability of 90 
percent in both the right and left ear.  

3. Application of the puretone average and speech 
discrimination scores to table VI in the Rating Schedule 
results in the designation of "II" for the right ear and 
"II" for the left ear, which, when applied to table VII, 
results in a percentage evaluation for hearing impairment 
of zero percent (i.e., noncompensable).


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met, under the rating criteria in effect 
prior to, or on and after June 10, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.85, 4.86, 4.87, Diagnostic Codes 6100-6110 (1998 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in March 
1993, he filed a claim, inter alia, for bilateral hearing 
loss.  In May 1993, the veteran was medically examined for VA 
purposes.  He was noted to wear hearing aids in both ears, 
and reported noise exposure in service secondary to weapons 
fire and his work as a heavy equipment operator.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
60
75
LEFT
10
10
10
60
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
four-frequency average for both the right and left ears was 
38 dB.  

In June 1993, the RO received medical records from the VA 
Medical Center (VAMC) in Miami, dated from January 1993 to 
May 1993.  In particular, treatment records dated in March 
1993 noted the veteran's complaints of hearing loss, and his 
use of hearing aids.  

In an October 1993 rating decision, the RO service connected 
the veteran for bilateral hearing loss, finding the 
disability noncompensable.  In December 1993, the veteran 
filed an NOD in which he reported that he was worried about 
his hearing loss, and that there was not a VA medical 
facility in Japan, where he was living with his family, and 
therefore he was forced to pay for any medical treatment or 
upkeep of his hearing aids with his wife's money.  

In August 1994, the veteran submitted a VA Form 9 (Appeal to 
Board of Veterans' Appeals) to the RO, in which he noted 
that, while in the service, he had been issued hearing aids, 
and had been told that he would warrant disability 
compensation for hearing loss once he left the service.  The 
veteran also noted that the hearing aid assisted him in 
hearing when he was talking with one individual, but that he 
could not understand the spoken word when there was 
background noise or other people speaking.  He stated that he 
was, on those occasions, forced to read lips.  

In September 1997, the veteran was medically examined at the 
U.S. Naval Hospital in Yokosuka, Japan, for VA purposes.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
70
80
LEFT
15
15
25
70
85

Speech audiometry revealed speech recognition ability of 90 
percent in the right and left ear.  The four-frequency 
averages for the right ear and left ear were 48 dB and 49 dB, 
respectively.  The examiner reported that the veteran had 
been issued hearing aids that were not at that time 
functioning, and suffered from tinnitus and communication 
difficulty related to hearing loss.  It was noted that 
hearing sensitivity was within normal limits in the 250-2000 
Hz range bilaterally.  Hearing sensitivity precipitously 
dropped to severe sensorineural loss in the 3000-8000 Hz 
range.  The examiner further noted that there had been only 
slight fluctuations in hearing since a diagnostic evaluation 
in May 1989.  

In September 1999, the veteran submitted a statement to the 
RO, in which he reiterated previously made contentions with 
respect to his hearing loss. 

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected bilateral 
hearing loss is more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

Before addressing the merits of this case, the Board notes 
that, during the pendency of this appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
were codified at 38 C.F.R. §§ 4.85-4.87a (1999). The RO 
applied the revised criteria in its evaluation of the 
veteran's compensable evaluation claim for bilateral hearing 
loss, and notified the veteran of its decision in an August 
1999 SSOC.  In this respect, we note that the pertinent 
regulatory amendments did not result in any substantive 
changes relevant to this appeal.  Essentially, the old and 
new regulations for evaluating disability from a hearing loss 
disorder are identical.  See 64 Fed. Reg. 25,202 (May 11, 
1999) (discussing the method of evaluating hearing loss based 
on the results of puretone audiometry results and the results 
of a controlled speech discrimination test, and indicating 
that there was no proposed change in this method of 
evaluation).  

Where the applicable laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet.App. 308, 312-313 (1991).  See also Baker 
v. West, 11 Vet.App. 163, 168 (1998).  In reviewing this 
case, the Board must therefore evaluate the veteran's 
bilateral hearing loss under both the old and current 
regulations to determine whether he is entitled to a 
compensable evaluation under either set of criteria.  In this 
case, neither set of rating criteria can be more favorable to 
the veteran's claim, since the criteria are essentially 
identical.  

We note that, in particular, under the new regulations, the 
title of Table VI was changed from "Numeric Designations of 
Hearing Impairment" (38 C.F.R. § 4.87 (1998)) to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination" (38 C.F.R. 
§ 4.85 (1999)).  Moreover, Table VII reflects that hearing 
loss is now rated under a single Code, that being Diagnostic 
Code 6100, regardless of the percentage of disability.  
Furthermore, the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds in the 
1000, 2000, 3000, and 4000 Hertz frequencies are 55 dB's or 
more, an evaluation could be based upon either Table VI or 
Table VIa, whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a puretone threshold is 
30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.  

In the present case, the severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (1999).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. 
§ 4.85(a) and (d) (1999).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
"I", for essentially normal acuity, through level "XI", 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (1999).  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet.App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency
(I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

In reviewing the evidence, we note that the veteran's most 
recent VA audiological evaluation, in September 1997, 
revealed four-frequency averages for the right ear and left 
ear of 48 dB and 49 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 90 percent in both the 
right and left ears.  Application of these scores to table VI 
results in designation of "II" for the right ear and "II" 
for the left ear.  When these designations of impaired 
efficiency are applied to table VII, the percentage 
evaluation for hearing impairment is zero percent, i.e., 
noncompensable, under Diagnostic Code 6100.  

The Board has also considered sections 4.86(a) and (b) with 
respect to the veteran's claim.  We find, however, that the 
most recent evidence does not reflect puretone thresholds in 
the 1000, 2000, 3000, and 4000 Hertz frequencies at 55 dB or 
more; or a simultaneous puretone threshold of 30 dB or less 
at 1000 Hertz and a puretone threshold of 70 dB or more at 
2000 Hertz. 

We recognize the veteran's assertions that he has difficulty 
hearing in a normal environment and is not always able to 
rely on his hearing aids in certain conditions.  The Board 
observes, however, that, in recent years, scientific and 
accurate techniques have become available for testing organic 
hearing loss, and that VA audiologists, in assessing hearing 
impairment, utilize these techniques.  Experience has shown 
that a controlled audiology tests make possible a reliable 
and accurate reflection of the true extent of a veteran's 
hearing loss.  See Lendenmann, supra.  Further evaluations 
derived from the rating schedule are intended to make proper 
allowance for improvements by hearing aids.  38 C.F.R. § 
4.86.  

The Board thus concludes that, while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating assigned, the evidence of record reflects 
that the current noncompensable rating for bilateral hearing 
loss is appropriate.  

The Board recognizes that the Court of Appeals for Veterans 
Claims has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.  

In view of the holding in Fenderson, the Board has considered 
whether the veteran was entitled to a "staged" rating for 
his service-connected hearing disability, as the Court 
indicated can be done in this type of case.  As noted above, 
the veteran submitted his claim for bilateral hearing loss in 
March 1993.  Upon reviewing the longitudinal record in this 
case, we find that, at no time since the filing of the claim 
for service connection, has the veteran's disability been 
more disabling than as currently rated under the present 
decision.  

Finally, with respect to the service representative's 
request, noted in a March 2000 Written Brief Presentation, 
that the veteran's appeal be remanded to the RO for an 
additional VA audiological evaluation, we note that, in the 
event the veteran should feel his bilateral hearing loss has 
worsened in terms of the particular applicable rating 
schedule provisions, he would be free to again file a claim 
for a compensable rating for his service-connected hearing 
loss at any time.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


